POX, District Judge.
I concur in the above conclusions of the register.
A petition having been subsequently presented to the court, in accordance with the foregoing decision, by the Muzzy Iron Works, the following order was made thereon: “The assignee of the bankrupts having acknowledged notice of the within petition of the Muzzy Iron Works, and all parties having been duly heard thereon, it is ordered, adjudged and decreed by the court, that said petitioners are entitled to have and recover from said assignees, a reasonable compensation for the use of said premises mortgaged, from the 7th of August, 1872, so long as said assignees shall continue in the occupation thereof, the amount so to be paid, to be determined by Register Hamlin, to *1079whom the petition and this order is referred for that purpose.”
For the judicial history of section 1 of the bankrupt act (commonly called the jurisdiction clause), the reader is referred to Ex parte Christy, 3 How. [44 U. S.] 308, opinion by Judge Story.